Ingraham, J.:
The plaintiff, a passenger upon the defendant’s road, was injured on leaving the train at Alamosa, Col. She subsequently went to a hospital at Grand Junction, Col., where she remained four or five days,-and while there was attended by a physician in. his professional capacity. After-the action was at issue a commission was issued on behalf of the plaintiff to take the testimony of this physician. His testimony was taken under this commission and the deposition was returned to the clerk of the county of Hew York. Upon the trial of the action the plaintiff did not read this deposition, but after the *514plaintiff rested it was read by the defendant. The physician testified that he had . resided at Grand Junction,. Col.; that' his occupation was physician and surgeon, attached to St. Mary’s Hospital, in the city of Grand Junction; that he saw the plaintiff on the 28th of September, 1902, at the hospital; that he attended the plaintiff for ■ four" or five" days. " He. was then aslced: “If in answer to the.last interrogatory, you answer yea, please state whether at- the time you so attended the plaintiff, you made any examination of the plaintiff. . If ■ yea, please state" when, and what such examination disclosed.” The plaintiff objected: to - this question, which, objection was "sustained, and-the defendant read other "questions which involved-the result of the witness’ examination pf the plaintiff. - This testimony was-'all objected to, the objections were sustained- and the .defendant excepted. ’ The jury found a verdict for the plaintiff,, and from the judgment entered thereon the defendant appeals.-
- The -substantial question upon this appeal is based upon the exclusion of this evidence, defendant claiming that the plaintiff waived her privilege under sections 834 and -836 of the Code of Civil Procedure, by causing the witness’ deposition: to be taken under a, commission. Section 8-34 of the Code próvidos that “ A person duly authorized to practice physic or surgery, or a professional or registered nurse, shall not be allowed to disclose any information which lie. acquired in attending a patient, in a professional capacity,, and which was necessary to enable him to act . in that capacity.” Section 836 provides that “The last three-sections apply to any examination of a person as a witness unless the provisions thereof are expressly waived upon tlie trial or examination by the person confessing,, the-patient or the Client. * * * The waivers herein provided for must be made in open court, on the trial of the action or proceeding, and a paper executed by a party prior, to the. trial, providing "for such waiver, shall be insufficient as such " a" waiver. But the attorneys for the respective parties may prior to the ti'.ial stipulate for such waiver, and the same, shall be sufficient, therefor,” ' '
The-question as to the competency of this evidence is whether the plaintiff by, procuring this testimony to be taken, Waived the prohibition contained in section 834 of the'Oode. z The provisions of section .834 of the Code of Civil Procedure *515prevent a physician from disclosing any information which he acquired in attending a patient in his professional capacity," and before the amendments of section 836 of the Code in 1899 and 1904 (Laws of 1899, chap. 53; Laws of 1904, chap. 331) took effect it . had been held that after information of a privileged character had once been divulged in legal proceedings its further publication could not be suppressed (McKinney v. Grand St., etc., R. R. Co., 104 N. Y. 352), and that where a party who had been attended by two physicians in their professional capacity at the same examination, both holding professional relations to him, calls one-of them as a witness in his own behalf in an action in which the party’s condition as it appeared at such consultation is the important question, to prove wdiat took place or what the wdtnéss then learned, he thereby waives the privilege conferred by the statute and loses his right to object to the testimony of the other physician if called by the opposite party. (Morris v. N. Y., O. & W. R. Co., 148 N. Y. 88.) Subsequently the Legislature, to regulate the waiver of this protection to a patient consulting a physician given by section 834 of the Code, amended section 836 of the Code in 1899 by adding the provision, “ The waivers herein provided for must be made in ojien court on the trial of the action or proceeding, f * *. But the attorneys for the respective parties may, prior to the trial, stipulate for such waiver and the same shall be sufficient therefor.” By this amendment two methods were provided by which this prohibition could be waived. The first was a waiver in open court at the trial. The second, by* a written stipulation signed by the attorneys for the respective parties to the action or proceeding. This provision was re-enacted by the amendment of 1904.
There was no written stipulation by the attorneys for the parties in this action, and to entitle the defendant to the testimony of a physician who had attended the plaintiff in his professional capacity, as to any information which he acquired in such attendance, there must be a waiver in open court upon the trial of the action. The record discloses no such waiver. It does appear that the plaintiff prior to the trial obtained a commission to examine the physician that attended her at the hospital at Grand Junction, Col., and in pursuance of that commission the physician was examined. It certainly cannot be said that this proceeding to take the testimony of *516a witness by commission before the trial was a proceeding in open court on the trial of the action. After the testimony of this physician was taken under a commission, and the deposition returned to the court, the plaintiff was not bound to read the testimony of the witness, and until she did read the deposition upon the trial it was not testimony in the action. The competency of testimony taken under a commission is to be determined by the court when it is read upon the trial. Section 911 of the Code provides that “ A deposition taken and returned as prescribed in this article,† * * * has the same effect, and no other, as the oral testimony of the witness would have; and an objection to the competency or credibility of the witness, or to the relevancy,' or substantial competency, of • a question put to him, or of an answer given by him, may be made, as if the witness was then personally examined, and without being noted upon the deposition.” The question, therefore, as to' the competency of the witness to testify as to any information acquired by him in attending the plaintiff was to be determined upon the trial when either party offered to read the deposition as evidence. The plaintiff not having read the deposition, when the defendant offered to read it, he made the physician his witness, and the competency of the witness to testify was to be determined by the trial' judge. " ¡Nothing -that the .plaintiff had done before, and nothing that had happened in the coui-se of the action, could be a waiver of tlpe right to prevent a disclosure to the jury of the facts acquired by this physician in attending the plaintiff, except a waiver in open court or a written stipulation signed by the attorneys. There was no such written stipulation, and the plaintiff, instead of waiving the objection upon the trial, insisted upon it. The prohibition being absolute, unless waived, and the only method_ by which it could be waived, namely, a waiver in open court upon the trial, or a written stipulation signed by the attorneys, not appearing, we think.the court wras right in determining that the evidence was not competent.
The other objection taken by the defendant to the judgment is also untenable. I think there was evidence for the jury as to the condition of the plaintiff, and as to whether that physical condition was produced by the injury, and that this question does not require further discussion.
*517The judgment and order appealed from should be affirmed, with costs.
O’Brien, P. J., and Clarke, J., concurred; McLaughlin and Laughlin, JJ., dissented.

 Code Civ. Proc. chap. 9, tit. 3, art. 2.— [Rep.